        Case 2:21-cv-00561-JB-GBW Document 1 Filed 06/17/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


JAMES ARMSTRONG,

        Plaintiff,

v.                                                          Case No.

AMBER MILLER, JOHN WOOD GROUP, PLC,
WOOD GROUP PSN, INC., and XTO ENERGY, INC.,

        Defendants.


                         NOTICE OF REMOVAL OF CIVIL ACTION

TO:     THE CLERK FOR THE UNITED STATES DISTRICT COURT FOR THE
        DISTRICT OF NEW MEXICO

        PLEASE TAKE NOTICE that Defendant XTO Energy Inc. (“XTO”) hereby removes the

above-entitled action from the Third Judicial District Court, Dona Ana County, New Mexico, to

the United States District Court for the District of New Mexico on the grounds that this action is

one that may be removed to this Court by this Defendant pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446. XTO respectfully submits the following statement of grounds for removal on the basis

of diversity jurisdiction.

        1.      On March 24, 2021, Plaintiff filed Plaintiff’s Complaint for Defendants’

Violations of the Human Rights Act, Defendants’ Retaliatory Discharge, and Six Person Jury

Demand (“Complaint”) in the Third Judicial District, Dona Ana County, New Mexico, entitled

James Armstrong v. Amber Miller, John Wood Group, PLC, Wood Group PSN, Inc. and XTO

Energy, Inc., Case No. D-307-CV-2021-00706. Plaintiff’s Complaint alleges that Defendants




                                                1
        Case 2:21-cv-00561-JB-GBW Document 1 Filed 06/17/21 Page 2 of 5




discriminated and retaliated against him because of his age and disability in violation of the New

Mexico Human Rights Act, and discharged him in retaliation for engaging in protected action.

       2.      XTO’s registered agent for service of process is CSC of Lea County, Inc., MC-

CSC1, 726 E. Michigan Drive, Suite 101, Hobbs, New Mexico 88240-3465. This information

regarding XTO’s registered agent for service of process is publicly available on the website of

the New Mexico Secretary of State (“Secretary”).

       3.      Even though this information is publicly available, Plaintiff alleges that he was

unable to locate the information and attempted service on XTO through the Secretary. On May

20, 2021, the Secretary sent copies of the Complaint and the Summons to XTO. See Exhibit 1.

Copies of all process, pleadings and orders served on XTO in the state court action attached as

Exhibit 1 as required by 28 U.S.C. § 1446(a).

       4.      This Court has diversity jurisdiction over this action under 28 U.S.C. § 1332 and

removal jurisdiction under 28 U.S.C. § 1441(a) in that it is a civil action between citizens of

different states and Plaintiff’s allegations reflect that the amount in controversy exceeds the sum

of $75,000.00, exclusive of interest and costs.

       5.      Plaintiff alleges that he is a citizen of Texas. Complaint, ¶ 1.

       6.      Plaintiff alleges that Defendant Amber Miller is a citizen of Midland, Texas. Id.,

¶ 2. He cites her address for service of process to include the business address of Wood Group

PSN, Inc. in Midland, Texas. Id. However, on information and belief, and based on Defendant

Miller’s own Linked In posting, Defendant Miller is a citizen of Hobbs, New Mexico, who

works in Carlsbad, New Mexico.




                                                  2
            Case 2:21-cv-00561-JB-GBW Document 1 Filed 06/17/21 Page 3 of 5




        7.       Plaintiff alleges that Defendant John Wood Group, PLC is a foreign corporation.

Id., ¶ 3.

        8.       Plaintiff alleges that Defendant Wood Group PSN, Inc. is a foreign corporation.

Id., ¶ 4.

        9.       Plaintiff correctly alleges that XTO is a foreign corporation. Id., ¶ 5.

        10.      Accordingly, there is complete diversity of citizenship between the parties. XTO

consents to the removal of this matter.

        11.      The amount in controversy in this matter is determined not by looking at how

much Plaintiff says he will recover or is likely to recover, but by considering the amount his

allegations suggest he might lawfully recover. See Hammond v. Stamps.com, Inc., 844 F.3d 909,

911-12 (10th Cir. 2016). Pursuant to the Supreme Court’s decision in Dart Cherokee, this

Notice need only include “a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold” to pass muster. Dart Cherokee Basin Operating Co. v. Owens, 135 S.

Ct. 547, 554 (2014).

        12.      Plaintiff’s Complaint alleges that, as a result of Defendants’ alleged conduct, he

has suffered damages that include “lost wages and benefits; employment opportunities; lost

income; loss of earning capacity; garden variety mental anguish, emotional pain and suffering,

inconvenience, loss of enjoyment of life, and other nonpecuniary losses,” plus “additional

consequential damages.” Complaint, ¶ 28. Plaintiff also seeks to recover punitive damages,

attorneys’ fees and costs, and pre-judgment and post-judgment interest, all of which might

possibly be recovered under the claims Plaintiff asserts.         Id.   Moreover, each category of

damages claimed by Plaintiff is included for purposes of calculating the amount in controversy.




                                                   3
        Case 2:21-cv-00561-JB-GBW Document 1 Filed 06/17/21 Page 4 of 5




See Woodmen of the World Life Ins. Soc’y v. Manganaro, 342 F.3d 1213, 1218 (10th Cir. 2003)

(punitive damages may be included in calculating the amount in controversy).

       13. The amount in controversy in this case exceeds the sum of $75,000 because the

allegations in Plaintiff’s complaint reflect that he could potentially recover much more than that

amount, including punitive damages. See McPhail v. Deere & Co., 529 F.3d 947, 954 (10th Cir.

2008) (defendant must only demonstrate jurisdictional facts that make it “possible” that the

amount in controversy is satisfied). Accordingly, this Court has jurisdiction over this action

pursuant to 28 U.S.C. § 1332(a).

       14.     This action is properly removed to this Court under 28 U.S.C. §§ 1332, 1441, and

1446 because it is pending in Dona Ana County, New Mexico, which lies within this District.

Accordingly, XTO’s Notice of Removal is timely and complete. See 28 U.S.C. § 1446(a).

       15.     A Notice to Adverse Party of Removal to Federal Court is being filed in state

court and served simultaneously herewith, in accordance with 28 U.S.C. §1446(d), and a copy is

attached as Exhibit 2.

       16.     A Notice of Removal to Federal Court is being filed in state court and served

simultaneously herewith, in accordance with 28 U.S.C. § 1446(d), and a copy is attached as

Exhibit 3.

       Respectfully submitted this 17th day of June, 2021.

                                                LITTLER MENDELSON, P.C.


                                                /s/ Charlotte Lamont
                                                Charlotte Lamont
                                                clamont@littler.com
                                                201 Third Street NW, Suite 500
                                                Albuquerque, NM 87102



                                                4
          Case 2:21-cv-00561-JB-GBW Document 1 Filed 06/17/21 Page 5 of 5




                                                   505.944.9682 (telephone)
                                                   505.213.0415 (facsimile)

                                                   Kelli Fuqua
                                                   kfuqua@littler.com
                                                   100 Congress Avenue, Suite 1400
                                                   Austin, TX 78701
                                                   512.982.7250 (telephone)
                                                   512.982.7248 (facsimile)

                                                   Attorneys for Defendant XTO Energy Inc.



I hereby certify that, on this 17th day of June,
2021, I filed the foregoing using CM/ECF,
which caused service by electronic means on
all counsel of record as follows:

Brett Duke
LAW OFFICE OF BRETT DUKE, P.C.
6350 Escondido Dr., Ste. A-14
El Paso, TX 79912
brettduke@brettduke.com

Daniela Labinoti
LAW FIRM OF DANIELA LABINOTI, P.C.
707 Myrtle
El Paso, TX 79901
Daniela@LabinotiLaw.com


/s/ Charlotte Lamont
4834-1780-6830.1 / 999999-3930




                                                   5
